Case: 4:17-cv-02659-AGF Doc. #: 107 Filed: 10/23/20 Page: 1 of 2 PageID #: 541




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                  )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )       Case No. 4:17-CV-02659-AGF
                                          )
CHANTAY GODERT, et al.,                   )
                                          )
              Defendants.                 )

   DEFENDANTS’ DESIGNATIONS OF DEPOSITIONS, INTERROGATORY
    ANSWERS, AND REQUESTS FOR ADMISSIONS FOR USE AT TRIAL

       Defendants, through counsel, provide notification of their intent to use such portions

of depositions, interrogatory answers, and requests for admissions as needed to impeach or

rebut the testimony of plaintiff and his witnesses.

                                          Respectfully submitted,

                                          ERIC S. SCHMITT
                                          Missouri Attorney General

                                          /s/ Michael Pritchett
                                          Michael Pritchett, Mo Bar No. 33848
                                          Assistant Attorney General
                                          James W. LeCompte III, Mo Bar No. 72899
                                          Assistant Attorney General
                                          Missouri Attorney General’s Office
                                          P.O. Box 899
                                          Jefferson City, Missouri 65102
                                          Telephone: (573)751-8864 (Pritchett)
                                                        (573)821-3616 (LeCompte)
                                          Fax:          (573)751-9456
                                          Email: Michael.Pritchett@ago.mo.gov
                                          Email: Wil.LeCompte@ago.mo.gov



                                              1
Case: 4:17-cv-02659-AGF Doc. #: 107 Filed: 10/23/20 Page: 2 of 2 PageID #: 542




                                        ATTORNEYS FOR DEFENDANTS
                                        RUBINO, PRESTON, AND HANSEN


                           CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of October, 2020, I electronically filed the

foregoing with the Clerk of the Court’s ECF system which sent notice to:

      James W. Schottel, Jr.
      Schottel & Associates, P.C.
      906 Olive Street, PH
      St. Louis, MO 63101
      jwsj@schotteljustice.com
      Attorney for Plaintiff

                                        /s/ Michael Pritchett
                                        Assistant Attorney General




                                           2
